Citation Nr: 1617933	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to an increased initial rating for osteoarthritis left knee, post total knee replacement, currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1963.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In January 2011, the Veteran testified at a video conference hearing before an acting Veterans Law Judge of the Board (VLJ).  A transcript of that hearing has been associated with the claims file.  In February 2012, the Board offered the Veteran another hearing because the acting VLJ who conducted the January 2011 hearing was no longer employed by the Board.  However, in correspondence dated in February 2012, the Veteran indicated that he did not want an additional hearing.

In May 2012, the Board remanded the issue of entitlement to service connection for a left knee disability, to include a left knee strain, degenerative changes, and a meniscal tear, in addition to the issues of entitlement to service connection for a right knee disability, bilateral hearing loss, and tinnitus for further evidentiary development.  Following development conducted pursuant to the Board's May 2012 remand, in a June 2013 rating decision the AOJ granted service connection for osteoarthritis of the left knee (claimed as left knee sprain), assigning  
an initial rating of 10 percent effective November 7, 2008.  In that rating decision, the AOJ also granted service connection for osteoarthritis of the left knee, post total knee replacement, assigning initial ratings of 100 percent effective December 7, 2010, and 30 percent effective January 31, 2012.  In December 2013, the Veteran filed a Notice of Disagreement (NOD), in which he listed left knee replacement with chronic pain and limited range of motion as his specific issue of disagreement and requested a rating of 60 percent in the percentage evaluation sought column.  In an August 2015 rating decision, the AOJ granted a 60 percent rating for osteoarthritis of the left knee, post total knee replacement, effective January 31, 2012.   

The Veteran was also scheduled for a hearing with a decision review officer (DRO) on June 2, 2015, but his hearing request was satisfied by an informal conference on that date.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issues of entitlement to service connection for a right knee disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The August 2015 rating decision which granted a rating of 60 percent for 
osteoarthritis of the left knee, post total knee replacement, coupled with the Veteran's express indication that a rating of 60 percent would satisfy his appeal, represents a full grant of the benefit sought.  

2. Competent and credible evidence indicates the Veteran's tinnitus was incurred in service.


CONCLUSIONS OF LAW

1. The Veteran's claim for an increased initial rating for osteoarthritis of the left knee, post total knee replacement, currently rated as 60 percent disabling, is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105 (West 2014).

2. The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Increased Initial Rating Claim

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).

As previously noted, the Veteran's December 2013 NOD listed left knee replacement with chronic pain and limited range of motion as his specific issue of disagreement and requested a 60 percent rating under the percentage evaluation sought column.  In an August 2015 rating decision the AOJ granted a 60 percent rating effective January 31, 2012.  The Veteran has not indicated, in any manner, that he disagrees with the 60 percent rating or with any effective date assigned for his left knee disability, and the Veteran's representative did not contest any such issue in its November 2015 brief.  

Here, the Veteran has limited his claim to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Given that the 60 percent rating expressly sought by the Veteran has been granted, there is no "controversy" or "issue" currently before the Board as the claim has been resolved in the Veteran's favor.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review).  

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  As the Veteran has received a full grant of the benefit sought for his 
claim for an increased initial rating for left knee osteoarthritis, there remains no error of fact or law for the Board to address, and the appeal must be dismissed

B. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service 
either has not been established or might reasonably be questioned.  38 C.F.R.             § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)    (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R.    § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran asserts that he has experienced tinnitus since service due to noise exposure from using a firearm at the rifle range without wearing hearing protection during service.  

The record reflects a current diagnosis of tinnitus.  Specifically, in June 2012 a VA audiologist examined the Veteran and noted his report of tinnitus.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.

During the VA examination, the audiologist noted the Veteran's statement that his tinnitus began while on the rifle range in 1963 and has continued since.  The examiner opined that it was unlikely that the Veteran's tinnitus was related to service because the Veteran's service treatment records did not contain any record of hearing loss or tinnitus incurred on the rifle range, or any complaints of hearing loss, tinnitus or signs of auditory dysfunction.  The audiologist added that the Veteran has a 23 year history of post-service noise exposure, with 18 years as an auto mechanic and 5 years as tractor-trailer driver.  The audiologist noted that the Veteran wore hearing protection while serving as a mechanic.  

After review of the evidence of record, the Board finds that service connection for tinnitus is warranted.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds that the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.  Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R.       § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In light of the evidence of record, including the Veteran's competent and credible reports of tinnitus that has continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).


ORDER

The claim of entitlement to an increased initial rating for osteoarthritis left knee, post total knee replacement, currently rated as 60 percent disabling is dismissed.

Service connection for tinnitus is granted.



REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the remaining claims.

Turning first to the claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disability, in June 2013 a VA physician provided an opinion that it was unlikely that the Veteran's right knee osteoarthritis was proximately due to or caused by the service-connected left knee disability.  The physician explained that there was no evidence in the claims file that the left knee condition caused any altered stresses sufficient to cause the Veteran's right knee osteoarthritis.  He continued that the Veteran's right knee osteoarthritis was more likely due to repetitive use of the knee while employed as a truck driver and aging.

Although secondary service connection may be established if the secondary condition was caused by a service-connected disability, it may also be established for the degree of disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2015), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R.            § 3.310 (2015).

As an aggravation opinion has not been obtained, the claim must be remanded to obtain such.
Addressing the hearing loss claim, the Veteran asserts that his current bilateral hearing loss is also a result of his exposure to gunfire on the rifle range in 1963.  The Veteran testified that he had difficulty hearing from that day forward, and that while his hearing would subsequently come back in spurts he was unable to hear certain pitches.  In January 2011, the Veteran's wife and brother submitted statements that the Veteran has had difficulty hearing for the past 41 years and often spoke of "hearing pain."  

During the previously noted June 2012 VA audiological examination, the Veteran stated that he lost his hearing immediately following the 1963 exposure at the firing range, but that it later returned.  The examiner opined that it was unlikely that the Veteran's current hearing loss was related to service because the Veteran's service treatment records did not contain any record of hearing loss or tinnitus incurred on the rifle range, or any complaints of hearing loss, tinnitus or signs of auditory dysfunction.  The audiologist added that the Veteran has a 23 year history of post-service noise exposure, with 18 years as an auto mechanic and 5 years as tractor-trailer driver, although he noted that the Veteran wore hearing protection while serving as a mechanic.  

The Veteran's service treatment records contain a notation dated July 1, 1963 that defective hearing, not considered disqualifying, was found on re-examination; puretone thresholds were not reported.  A Group Screening Audiogram containing raw data is also dated July 1, 1963.  Given that the Group Screening 
Audiogram and the notation of defective hearing bear the same date, the audiogram may contain findings representing in-service hearing loss.  The notation of defective hearing, not considered disqualifying also appeared on the Veteran's December 16, 1963 separation examination, but puretone thresholds were again not reported.

Since the examiner's rationale did not account for the notations of hearing loss 
in the service treatment records, an addendum opinion must be obtained.  

Relevant ongoing VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from November 2013 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a knee examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability is causally related to service?  Please explain why or why not.    

b. Is it at least as likely as not that the Veteran's right knee disability has been caused by his service-connected osteoarthritis of the left knee?  Please explain why or why not.  

c. If not caused by the left knee disability, is it at least as likely as not that the right knee disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his left knee disability?  Please explain why or why not.  

d. If the examiner finds that the Veteran's right knee disability has been permanently worsened beyond normal progression (aggravated) by the left knee  disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of right knee disability that is attributed to the left knee disability.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Thereafter, send the claims file to the audiologist who conducted the June 2012 examination, if available.  If that audiologist is not available, send the claims file to another audiologist.  After reviewing the claims file the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any current hearing loss disability had its onset in or is related to any in-service disease, event, or injury, including noise exposure; and, whether it is at least as likely as not that any current sensorineural hearing loss manifested to a compensable degree within one year of service discharge.  In doing so, the audiologist should specifically address:

* The Veteran's report that he initially suffered hearing loss after firing a weapon at the rifle range on one occasion in 1963, and that and that while his hearing would subsequently come back in spurts, he was unable to hear certain pitches.  

* The July 1, 1963 notation of "hearing loss, not considered disqualifying" as well as the Group Screening Audiogram bearing the same date.  The audiologist should also interpret that Group Screening Audiogram, and report the results in International Standards Organization (ISO) (ANSI) units using the recognized conversion matrix.  If doing so is not possible, the audiologist should explain why.

* The January 2011 statements from the Veteran's wife and brother that the Veteran has had difficulty hearing for the past 41 years and often spoke of "hearing pain."  

* The Veteran's history of post-service occupational noise exposure.

The audiologist is advised the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

A rationale for any opinions expressed should be      set forth.  If the audiologist cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


